Citation Nr: 0731681	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for right knee instability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to August 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2003, the veteran presented testimony before a 
Veterans' Law Judge who is no longer with the Board of 
Veterans' Appeals.  In March 2004, the matter was remanded 
for additional procedural and evidentiary development.  In 
March 2007, the matter was remanded such as to afford the 
veteran an additional hearing.  In August 2007, the veteran 
presented testimony before the undersigned Veterans Law Judge 
during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran has alleged entitlement to an initial disability 
rating in excess of 20 percent for right knee instability and 
entitlement to an initial disability rating in excess of 10 
percent for right knee degenerative joint disease.  
Throughout the pendency of this appeal the veteran was 
afforded VA examinations in November 2001, August 2004, and 
May 2007.  The Board notes that the May 2007 VA examination 
report was associated with the claims folder after the 
veteran presented testimony in August 2007.  The veteran did 
not submit a waiver of initial RO review with this evidence.

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2007).  Thus, while on remand, the 
RO must review this evidence and, if the claim remains 
denied, include such evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

After conducting any additional indicated 
development, the RO should readjudicate 
the issues of entitlement to an initial 
disability rating in excess of 20 percent 
for right knee instability and 
entitlement to an initial disability 
rating in excess of 10 percent for right 
knee degenerative joint disease.  If any 
the determination of this clam remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
SSOC that addresses all relevant actions 
taken on this claim, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



